Union Pacific Railroad
                                                                  Company and Kenneth




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       May 8, 2014

                                   No. 04-12-00824-CV

                                   Karen D. GRIFFIN,
                                        Appellant

                                            v.

             UNION PACIFIC RAILROAD COMPANY and Kenneth Piper,
                                 Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-08523
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
    The appellant's motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to June 2, 2014.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court